ACCEPTED
                                                                                            01-15-00404-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      8/19/2015 11:07:21 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                 No. 01-15-00404-CV

                             In the First Court of Appeals                 FILED IN
                                   at Houston, Texas                1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                    8/19/2015 11:07:21 AM
                           MID PAC PORTFOLIO LLC
                                                                    CHRISTOPHER A. PRINE
                                                                             Clerk
                                           V.

                  PAULA WELCH AND CLYDE ASHWORTH



                         On Appeal from the 405th Judicial
                     District Court of Galveston County, Texas


               APPELLEES’ FIRST REQUEST FOR EXTENSION
                        OF TIME TO FILE BRIEF
                              (Unopposed)

TO THE HONORABLE FIRST COURT OF APPEALS:

      NOW COME Paula Welch and Clyde Ashworth, Appellees, and file this

their first request for extension of time in which to file their Brief herein.

      This is a first request and is unopposed.

      Appellant’s Brief was filed on July 21 2015. Appellees’ Brief is due on

August 20, 2012.

      Good cause exists for extension of time. Since the filing of Appellant’s

Brief on July 21, this counsel has been heavily engaged in other matters including:

      --On July 27, 2015, this counsel filed a comprehensive objection to referral

to mediation in No. 01-15-0583-CV, The Hon. Mark A. Henry v. The Hon. Lonnie
Cox, in the First Court of Appeals. The Referral to Mediation was subsequently

withdraw.

      --On August 6 and 7, 2015, the undersigned counsel filed a Petition for

Review and Amended Petition for Review (to conform to TRAP 9 requirements)

with the Texas Supreme Court in No. 15-0423, Joe Murphy et al v. The City of

Galveston, seeking review of No. 14-14-00222-CV.

      --The undersigned counsel is presently under a short deadline to file a brief

in No. 14-14-01020-CV, Mariano Diaz v. Kevin Johnson et al. The Brief in that

case was due on July 29, 2015 and an overdue notice was sent by the Court of

Appeals on August 7, 2015. This counsel is attempting to file the Brief on or

shortly after the 15th Day following the August 7 notice but will probably have to

file an extension request in that case as well.

                                        Prayer

      Accordingly, Appellees through their counsel request an extension of thirty

days to and including Monday, September 21, 2015 in which to file their Brief.


                                                              Respectfully submitted,
                                                                 /s/ Mark W. Stevens
                                                                    Mark W. Stevens
                                                                      TBN 19184300
                                                                       PO Box 8118
                                                               Galveston, TX 77553
                                                                       409.765.6306
                                                                   Fax 409.765.6469
                                                  Email: markwandstev@sbcglobal.net
                                                          Counsel for Appellees
                                                Paula Welch and Clyde Ashworth




                            Certificate of Conference
      This counsel conferred with Appellant’s Counsel, Mr. Mike Burns, on
August 19, 2015, and Mr. Burns advises that he does not oppose this request for
extension.

                                                              /s/ Mark W. Stevens
                                                                 Mark W. Stevens

                            Certificate of Compliance
       The Foregoing instrument contains 273 words in Times New Roman 14
point font double spaced.

                                                              /s/ Mark W. Stevens
                                                               Mark W. Stevens

                             Certificate of Service
     A true and correct copy of the foregoing instrument was served via efiling
on Mr. Mike Burns at burnslaw@outlook.com on August 19, 2015.

                                                              /s/ Mark W. Stevens
                                                                 Mark W. Stevens